Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Financial Highlights and Financial Statements in the Proxy Statement/Prospectus and to the incorporation by reference in the Statement of Additional Information of our report dated December 21, 2007, with respect to the financial statements and financial highlights of the MidCap Growth Fund I (formerly, the Partners MidCap Growth Fund I) and MidCap Growth Fund III (formerly, the
